ORDER
RICHARD D. SILVERBLATT of NEW YORK, NEW YORK who was admitted to the bar of this State in 1983, and who was disbarred by the State of New York on November 12,1985, having pleaded guilty in the United States District Court for the Southern District of New York to one count of willfully and knowingly presenting false documents to the INS in violation of 18 U.S.C.A. § 1001, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 6(b)(1), RICHARD D. SILVERBLATT is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that RICHARD D. SILVERBLATT be restrained and enjoined from practicing law during the period of his suspension; and it is further
*67ORDERED that RICHARD D. SILVERBLATT comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.